EXHIBIT 10.5


Director Fee Arrangements
 
The board of directors of Sunshine Financial, Inc., the holding company for
Sunshine Savings Bank, is identical to that of the Bank.  No board fees are paid
for service on the board of directors of Sunshine Financial, Inc.


The non-employee directors of Sunshine Savings Bank receive compensation for
their service on the board of directors of the Bank.  In setting their
compensation, the board of directors considers the significant amount of time
and level of skill required for director service.  Director compensation is
reviewed annually by the compensation committee, which makes recommendations for
approval by the board of directors of the Bank.  On June 26, 2012, the Board of
Directors of the Bank set its compensation as follows:


 
•
directors receive $500 for each board meeting attended, except the chairman, who
receives $600 per board meeting attended; and  

 
•
board committee members receive $150 for each board committee meeting attended.



Directors who are also employees of Sunshine Savings Bank do not receive any
compensation for their service on the Board of Directors or any committees
thereof.